Citation Nr: 0905820	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  05-24 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a lower back 
condition.

3.  Entitlement to service connection for numbness in both 
arms and legs.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to June 
1982 and February 2003 to November 2003 with additional time 
in the National Guard. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).

In November 2008, the Veteran testified a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The issues of service connection for a lower back condition 
and numbness in both arms and legs are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

The Veteran currently has tinnitus which is related to his 
active service.


CONCLUSION OF LAW

The criteria for establishment of service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In this case, the veteran's DD Form 214 indicates that his 
primary Military Occupational Specialty (MOS) was motor 
transport operator during his most recent period of active 
duty.  The veteran's DD Form 214 also indicates that he 
served in Iraq and Kuwait from March 2003 to October 2003.

In a December 2003 VA examination, the Veteran complained of 
tinnitus due to military noise exposure to include small arms 
fire, heavy artillery, helicopters, airplane engines and 
truck engines.  The Veteran denied any occupational or 
recreational noise exposure.  The examiner diagnosed tinnitus 
which was as likely as not due to his exposure to noise while 
in the military.

During the Veteran's Board testimony in November 2008, the 
Veteran testified that he did not experience tinnitus until 
shortly after he returned to the United States but before he 
was released from active duty and that he still had recurrent 
tinnitus at the time of his Board hearing.  In this regard, 
the Board notes that the Veteran claimed for disability 
regarding his tinnitus during the same month he was released 
from active duty.  The Veteran additionally testified that he 
was exposed to loud noise such as a grenade exploding. 

Evidence in favor of the Veteran's claim includes his DD Form 
214 reflecting an in-service occupational specialty as a 
motor transport operator and service in a combat zone, and 
the December 2003 medical opinion by a VA examiner, linking 
the current tinnitus to exposure in service.  

Bearing in mind the benefit-of-the-doubt rule (38 U.S.C.A. § 
5107(b)(West 2002)), the Board finds that the positive and 
negative evidence in this claim is in equipoise with respect 
to the claim for service connection for tinnitus and thus 
service connection is warranted.  


ORDER

Service connection for tinnitus is granted.


REMAND

The Board notes initially that the Veteran has provided some 
of his service treatment records.  He submitted a record 
dated January 22, 1992 showing complaints of back pain while 
being seen in Camp Las Delicias, Honduras.  The record 
reveals the Veteran was with the 1128 Transportation Company 
with the ARNG.  The RO/AMC should attempt to verify through 
official sources that the Veteran was on active duty for 
training or inactive duty training at that time.  In 
addition, although the RO requested records from the 1128th 
Transportation Company in Clayton, Alabama, using two 
different street addresses, no response to either request was 
received.  An internet search reveals the current address for 
the Alabama National Guard, 1128th Transportation Company is 
299 Eufaula Avenue, Clayton, Alabama, 36016, as utilized in 
the 2005 request.  It appears the telephone number for that 
facility is (334) 775-8062.  The RO/AMC should contact that 
facility to determine whether they keep the Veteran's service 
treatment and personnel records there, and if not, where such 
records might be located.  Efforts to verify the Veteran's 
training in 1992 and to obtain his service treatment records 
should be continued until it is determined that the records 
do not exist or that further attempts to obtain such would be 
futile.  38 C.F.R. § 3.159(c)(2).

The Veteran should also be asked to identify where he 
obtained the copies of the service treatment records that he 
previously submitted.  If the location is different from that 
listed above, a request to the facility identified by the 
Veteran should be made.  The Veteran should also be asked to 
submit all service treatment records he has in his 
possession.

The Veteran testified at his hearing that he was seeing a 
chiropractor prior to his 2003 active duty.  The Veteran 
should be asked to submit release forms for all medical 
providers who treated him for his back condition since 
January 1992.

The Board notes that the Veteran indicated during his 
November 2008 Travel Board hearing that his claim for 
disability from the Social Security Administration (SSA) had 
been adjudicated.  Such records should be requested and 
associated with the claims file.  

The Veteran should be afforded a VA spine examination to 
determine whether any current back disorder is related to the 
1992 injury or whether the 2003 service aggravated any 
preexisting back condition.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Thus, on remand the RO 
should provide corrective notice. 
        

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that advises the 
veteran that a disability rating and 
effective date will be assigned if service 
connection is awarded, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Ask the Veteran to identify where he 
obtained the copies of the service 
treatment records that he previously 
submitted and to submit all service 
treatment records in his possession.

3.  Contact the facility identified by the 
Veteran, and the Alabama National Guard, 
1128th Transportation Company, 299 Eufaula 
Avenue, Clayton, Alabama, 36016, telephone 
number (334) 775-8062, to determine 
whether they keep the Veteran's service 
treatment and personnel records there, and 
if not, where such records might be 
located.  The RO/AMC should attempt to 
verify the Veteran's active or inactive 
training in January 1992 and attempt to 
obtain all service treatment records.  
Efforts made should be fully documented 
and should continue until it is determined 
that the records do not exist or that 
further attempts to obtain such would be 
futile.  38 C.F.R. § 3.159(c)(2).  

4.  Ask the Veteran to identify the names 
and addresses of all medical providers who 
treated him for his back condition since 
January 1992.  After securing the necessary 
release, the RO should obtain these 
records.  In addition, relevant treatment 
records from the Tuskegee VA Medical Center 
dating since March 2008 should be obtained.

5.  Request that the SSA provide the 
records pertinent to the veteran's claim 
for Social Security benefits as well as 
the medical records relied upon concerning 
that claim.

6.  After the above has been completed to 
the extent possible, schedule the Veteran 
for a VA orthopedic examination to 
determine the nature of any current back 
disability and whether such disability is 
possibly related to service.  The claims 
file must be provided to and be reviewed 
by the examiner in conjunction with the 
examination.  Following examination of the 
Veteran and review of the claims file, the 
examiner should provide a diagnosis for 
any low back disability identified.  The 
examiner should provide an opinion as to 
whether any current low back disability is 
related to the low back condition noted on 
the January 22, 1992 treatment record.  
The examiner should also opine whether the 
current back disorder was permanently 
worsened beyond natural progress 
(aggravated) by his active duty from 
February 2003 to November 2003.  
Additionally, the examiner should provide 
an opinion as to whether any neurological 
symptoms found in the upper and lower 
extremities are related to his low back 
disability.  

7.  Thereafter, the RO/AMC should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


